Exhibit 10.4

COMPROMISE AGREEMENT

among

(1)

PacifiCorp Holdings, Inc. (hereinafter referred to as the “Employer”) by and on
behalf of itself and on behalf of the Group (defined below); and

(2)

PacifiCorp, solely for the purpose of express confirmation of its role as the
entity that will pay amounts provided under this Agreement, subject to clause 5;
and

(3)

Michael J. Pittman (hereinafter referred to as the “Employee”)

WHEREAS:

 

(i)

As a result of the Scottish Power’s decision to restructure a number of
regulatory and management functions in the Group, the Employee’s role as Group
Director of Human Resources, Scottish Power, and Senior Vice President,
PacifiCorp will cease to exist;

 

(ii)

the Employee’s employment with PacifiCorp and all other Group Companies will
terminate on the Termination Date; and

 

(iii)

the Employee and the Employer desire to settle fully and finally any and all
differences between them with regard to the Employee’s termination of all
relationships with the Employer and the Group and in particular termination of
employment with PacifiCorp; and

 

(iv)

Employee and Employer desire the Employer provide for PacifiCorp to pay amounts
specified in this Agreement and for Employer to pay or provide for other payment
to the extent PacifiCorp is unable to pay because of legal restrictions.

NOW IT IS HEREBY AGREED between the Employer and the Employee as follows:

1. In this Agreement the following words and expressions shall have the
following meanings:

 

“the Committee”

 

shall mean the Remuneration Committee of the board of directors of Scottish
Power;

“Employment Agreement”

 

means the Employment Agreement, executed as of 9 December 2004, between the
Employee and PacifiCorp (and affiliates including Scottish Power).

“Group”

 

means the Employer, Scottish Power, PacifiCorp, any holding company of any of
them and any direct or indirect subsidiary of the Employer or of any such
holding company (with subsidiary and holding company having the same meaning as
in the Companies Act 1985 and “Group Company” shall mean any of them; or

 

1


--------------------------------------------------------------------------------



“PacifiCorp”

 

means PacifiCorp, an Oregon corporation;

“Scottish Power”

 

means Scottish Power plc;

“Shares”

 

means ordinary shares in the capital of the Employer or American depository
securities representing Shares;

“Termination Date”

 

means 15 September 2005;

“Termination Payment”

 

means $708,000 being the aggregate dollar amounts listed in Annex 1 and payable
under clause 4.1.


2. Without prejudice to any entitlements the Employee has pursuant to this
Agreement to receive payments and benefits after the Termination Date, the
Employee has agreed to accept the Termination Payment and the terms set out in
this Agreement as compensation for all and any claims (known or unknown)
present, future or contingent competent to the Employee that the Employee has or
may have against the Employer, Pacificorp or any other Group Company arising
from the Employee’s contract or other terms of employment or the termination
thereof and his directorship of any Group Company or his resignation therefrom,
whether under English or Scottish statute or common law, under legislation of
the European Union, or under statutes or common law of the United States or any
state, including without limitation any claim relating to any entitlement to
notice or under the Employee’s contract or other terms of employment or statute,
outstanding salary, severance (whether by way of statutory redundancy,
contractual entitlement or otherwise), pension loss, compensation for unfair
dismissal, wrongful dismissal, breach of contract or under the Employment Rights
Act 1996 and the Working Time Regulations 1998 (all as may be amended from time
to time), or in respect of bonus, share options, share awards, deferred shares
and any entitlement under the Scottish Power plc Long Term Incentive Plan,
Scottish Power Executive Stock Option Plan, PacifiCorp Stock Incentive Plan,
PacifiCorp Executive Severance Plan or any other share or compensation incentive
scheme and any other claim which might be made by the Employee to a court,
agency, arbitrator or tribunal. Except as expressly provided in this Agreement,
this Agreement supersedes all prior Agreements between the parties (including
all Group Companies, whether or not a Group Company executed this Agreement),
including, without limitation, the Employment Agreement. Reference in this
Agreement to a provision of another agreement or plan shall not be interpreted
to incorporate the terms of the other agreement into this Agreement except to
the extent expressly provided herein.

3. Except as provided in clauses 9.2 and 10, the Employee waives irrevocably and
releases the Employer and each other Group Company (and all its or their current
or former directors, officers, shareholders and employees) from all other claims
(whether contractual, statutory or otherwise (known or unknown)) that the
Employee has or may have arising out of or in connection with his contract or
other terms of employment, arising out of the termination thereof or his
directorships of any Group Company. As a further term of this Agreement, and to
effectuate the parties’ intent to include in this waiver all claims that
Employee may have under any laws of the United States, including any state or
local laws, Employee agrees to execute simultaneous with this Agreement the
Release of Claims Part I and Part II that are attached to his Employment
Agreement as Attachment 2. Those releases are incorporated herein by reference.
Employee further acknowledges and agrees that he has been provided with at least
forty-five (45) days to consider those releases and this Agreement. Employee
understands however, that he may, if he chooses, execute these documents before
expiration of the forty-five day period if he so chooses. Employee also
acknowledges that he has received the information set forth in Annex 8 regarding
other employees to whom severance has been offered pursuant to the Older Workers
Benefit Protection Act. Employee further covenants that he will not assert any
legal claims against the Employer or any Group Company. This release shall not
affect the Employee’s rights under any applicable directors

 

 

2


--------------------------------------------------------------------------------



and officers liability insurance under which the Employee has been or continues
to be covered.

4. Post-Termination Payments

4.1 Subject to clauses 5, 6, 7 and 8 and to receipt by the Employer of this
Agreement duly signed by the Employee, payment of the Termination Payment will
be made by PacifiCorp:

(a)

as to 50% of the Termination Payment, (the “First Payment”), within 10 working
days after the Termination Date;

(b)

as to 25% of the Termination Payment (the “Second Payment”), 6 months after the
Termination Date (or, if this date is not a working day, the next working day
thereafter); and

(c)

as to 25% of the Termination Payment (the “Third Payment”), 9 months after the
Termination Date (or, if this is date if not a working day, the next working
day).

4.2 Employee shall receive payment as an employee for services rendered after
the Termination Date until 30 September, 2005. The amount shall be determined by
Employer’s regular pay rate as in effect on the Termination Date. Payments shall
be made in accordance with usual payroll practices, including applicable
withholding and deductions. Any amount under this clause 4.2 shall be in
addition to any amount otherwise specified in this Agreement.

5. PacifiCorp shall make all payments under this Agreement to the extent
permitted by law. Except as provided in 10.2, the Employer shall pay, or cause
to be paid, any amounts under this Agreement that PacifiCorp cannot pay because
of legal restrictions. All payments under this Agreement shall be subject to
deductions or withholding for taxes, national insurance or other amounts in
accordance with applicable law.

6. If the Employee commences alternative employment within the first 6 months
following the Termination Date, Employee’s Termination Payment shall not be
reduced by the basic salary that the Employee receives from the alternate
employment. If the Employee commences alternative employment prior to the date
on which the Second Payment becomes payable, the Second Payment shall be reduced
by the basic salary that the Employee will receive from the alternative
employment in respect of the period starting 6 months after the Termination Date
and ending 9 months after the Termination Date. If the Employee commences
alternative employment prior to the date on which the Third Payment becomes
payable, the Third Payment shall be reduced by the basic salary that the
Employee will receive from the alternative employment in respect of the period
starting 9 months after the Termination Date and ending 12 months after the
Termination Date. The Employee agrees to provide PacifiCorp with such
information as it may reasonably require to calculate the amount by which the
Second and Third Payments should be reduced. Notwithstanding any provision in
the Agreement to the contrary, Employee’s Termination Payment shall not be
reduced or offset by any amount of salary or other pay Employee receives as a
result of performing services for PPM Energy, Inc. regardless of when Employee
performs the services.

7. If at any time, the Employee breaches the provisions of clauses 16, 17 or 18,
Employer may, at its sole discretion, withhold or cause to be withheld any
outstanding instalment(s) of the Termination Payment to the extent of any loss,
damage or expense, including legal costs, suffered or incurred by the Employer
or any member of the Group as a result of such breach or taking any proceedings
to enforce such provisions. If, within 9 months after withholding begins,
Employee commences a legal action or arbitration proceeding to contest the
determination of breach of covenant, the withheld amounts shall be

 

3


--------------------------------------------------------------------------------



held in escrow and shall accrue interest at a rate of 5% per year. If a court of
law or arbitrator determines, after all rights of review and appeal have been
exhausted, that Employee did not commit a breach of the provisions of clauses
16, 17 or 18, PacifiCorp shall pay the withheld amounts, plus interest, to
Employee within 10 days of such determination.

8. Change of Control

8.1 If, at any time within the period of 9 months following the Termination
Date:

(a)

lump sum severance payments are made on account of termination of employment of
any of David Nish, Charles Berry or Dominic Fry; or

(b)

following a change of control of Scottish Power, lump sum severance is paid to
any member (at the time of change of control) of the Scottish Power executive
team in lieu of instalment payments,

PacifiCorp shall pay to the Employee in a lump sum any of the Second Payment
and/or the Third Payment which remain or remains to be paid to the Employee
under clause 4(b) and/or (c) at that time within 10 working days of the payment
of any of the lump sum severance amounts described above.

8.2 For the avoidance of doubt this Clause 8.1 is without prejudice to the
operation of clause 6 and shall not affect any reduction of the Termination
Payment which has been required to be made under clause 6 to reflect any basic
salary which the Employee has received from any alternative employment.

9. Salary and Continuation of Health Benefits

9.1 Any accrued but unpaid salary due to the Employee up to the Termination Date
will be paid in the normal way through PacifiCorp’s payroll.

9.2 Employee may elect to continue coverage at Employee’s sole expense under the
group health plans maintained by PacifiCorp in accordance with applicable United
States law, except that such coverage shall be continued for 24 months after the
Termination Date at the expense of PacifiCorp. The 24 months shall not postpone
or extend the applicable period of coverage described in section 4980B(f) of the
Internal Revenue Code.

10. Pension

10.1 Employee shall be paid benefits under the PacifiCorp Retirement Plan and
the PacifiCorp K Plus Employee Savings and Stock Ownership Plan in accordance
with the terms of the respective plans.

10.2 The Employee shall be paid benefits under the PacifiCorp Supplemental
Executive Retirement Plan and the PacifiCorp Compensation Reduction Plan
(collectively, the “Plans”) in accordance with the terms of the Plans. The
obligations to pay pursuant to the Plans are obligations of PacifiCorp only and
the Employee shall look only to PacifiCorp for payment and waives and releases
each other Group Company (and all their current or former directors, officers,
shareholders and employees) from all claims (whether contractual, statutory or
otherwise (known or unknown)) with respect to the Plans. Employee’s benefits
under the PacifiCorp Supplemental Executive Retirement Plan shall be paid as if
a Change in Control (within the meaning of the Plan) had occurred on or before
the Termination Date.

 

 

4


--------------------------------------------------------------------------------



11. Bonus payments

11.1 In respect of the bonus year commencing on 1 April 2005 and ending on 31
March 2006 (the “2005/2006 bonus year”), PacifiCorp shall pay the Employee a
bonus equal to 8/12 of the product of A percentage multiplied by $345,000.

11.2 PacifiCorp shall also pay Employee a bonus equal to the product of 50%
multiplied by $345,000.

11.3 PacifiCorp shall also pay Employee an additional bonus equal to the product
of 50% multiplied by $345,000.

11.4 For purposes of clause 11.1, A percentage shall be such percentage (subject
to a maximum of 100%) as the Committee shall determine by reference to the
performance of Scottish Power against its financial objectives for the 2005/2006
bonus year, such determination to be consistent with any determination made by
Committee regarding the performance of Scottish Power against its financial
objectives for the same period or periods in respect of other employees of
Scottish Power whose status and seniority is broadly similar to the status and
seniority of the Employee at the Termination Date. The payment of sums (if any)
under clauses 11.1, 11.2 and 11.3 shall be made on the date (or dates) on which
Scottish Power makes annual bonus payments in respect of the 2005/2006 bonus
year to its other employees whose status and seniority is broadly similar to the
status and seniority of the employee at termination date. The payment of the
sums shall be conditional on the Employee having complied with his obligations
under clauses 16, 17 and 18 in respect of the period prior to the payment date.

11.5 It is agreed that if there is a change of control of the PacifiCorp at any
time during the 2005/2006 bonus year which results in: it being impossible or
impractical to determine Scottish Power’s performance on the basis of the
financial objectives originally set for the relevant year or in such objectives
no longer being a fair or appropriate measure of Scottish Power’s performance
for the relevant year having regard to the fact that PacifiCorp has become a
controlled company of another group, Scottish Power shall ensure that an
alternative bonus arrangement is put in place and that the determination of the
Employee’s entitlement to a bonus payment under clause 11.1 is made under that
alternative arrangement on a basis which is consistent with the determination of
bonus payments to other employees of Scottish Power whose status and seniority
is broadly similar to the status and seniority of the Employee at the
Termination Date, save that if a new substitute bonus plan is put in place after
a change of control of Scottish Power which applies to the senior management of
Scottish Power the determination of the Employee’s entitlement to a bonus
payment under clause 11.1 shall be made in accordance with that new plan.

12. Share Incentives

12.1 The Employee agrees that Annex 2 reflects his outstanding entitlements to
Shares, awards and options as at the Termination Date under the Group’s employee
share schemes and equity based compensation plans. In respect of the Employee’s
entitlements set out in Annex 2:

(a)

Under the Scottish Power Executive Stock Option Plan, the options on 12,910
Shares of the 2003 grant are fully vested and exercisable in accordance with
Plan terms at $24.40 per share. The options on 22,632 Shares of the 2004 grant
are fully vested and exercisable at $28.72 per Share until November 15, 2006;

(b)

Scottish Power has recommended to the Committee that the Committee exercise its
discretion to allow the Employee to exercise all outstanding awards under the
Scottish

 

5


--------------------------------------------------------------------------------



Power plc Long Term Incentive Plan at the time at which such awards would
otherwise be exercisable under the plan had the Employee’s employment not
terminated until the day after the last day of the current Performance Period
(as defined in the plan rules) and subject to the achievement of performance
targets, provided that the number of Shares in respect of which the Employee may
exercise his awards shall be x/36 of the total number of Shares in respect of
which an award becomes exercisable where x is the number of complete months (not
exceeding 36) which have elapsed from the beginning of the Performance Period
(as defined in the plan rules) applicable to the relevant award to the
Termination Date and the remaining Shares shall lapse. Awards shall lapse to the
extent not exercised in accordance with the rules of the plan. It is
acknowledged that if there is a change of control of PacifiCorp the Remuneration
Committee has a power under the rules of the plan to determine the extent to
which the relevant performance conditions have been satisfied at the time of the
change of control but that the application of the time pro-rating reduction
mentioned in this paragraph (b) shall still apply to the Employee’s awards. Any
determination by the Remuneration Committee of the extent to which the
performance conditions applying to the Employee’s awards have been satisfied
upon a change of control of PacifiCorp shall be made on a basis which is
consistent with the Remuneration Committee’s determination in relation to awards
held by other participants in the plan. If Employee must make an election or
take any other affirmative action to exercise Employee’s awards, Employer or
PacifiCorp shall notify Employee of the required action and applicable
deadline(s) for taking such action not less than 20 days in advance of any
deadline by which such action must be taken.

(c)

The vested options awarded to the Employee under the PacifiCorp Stock Incentive
Plan with respect to 25,520 Shares are exercisable at a price of $41.38 per
Share until November 14, 2008.

12.2 Exercise or release of the options and awards described above shall, in
each case, be subject to the terms of the relevant plan or arrangement in
respect of the manner of exercise or release, any restriction on exercise or
release and compliance with applicable law concerning withholding for taxes.

13. Out–Placement

The Employee shall receive out-placement counselling services from a service
provider reasonably acceptable to PacifiCorp not to exceed charges of $10,000
which will be paid to the service provider within 14 days after receipt by
PacifiCorp of an invoice addressed to the Employee and marked payable by
PacifiCorp. The Employee acknowledges that the value of the services are
included in compensation and applicable withholding may be applied against any
amounts payable to the Employee by PacifiCorp. If PacifiCorp is unable to
withhold from amounts payable to the Employee on a timely basis, PacifiCorp may
reduce the $10,000 allowance by the amount of the withholding.

14. Reference

PacifiCorp will respond to inquiries from prospective new employers in
accordance with the terms of Annex 3. However, if any matter becomes known to
the Employer or PacifiCorp after the date of this Agreement which would result
in the statement about termination in Annex 3 being or becoming materially
inaccurate or misleading, the Employer may cause or allow PacifiCorp to alter
such response so that it is in the Employer’s or PacifiCorp’s reasonable opinion
accurate in all material respects and not misleading and the Employee will be
given notice of any changes that are made.

 

 

6


--------------------------------------------------------------------------------



15. Set-off

For the avoidance of doubt, if any claims referred to in clause 2 of this
Agreement have not been validly excluded by the provisions of this Agreement and
if the Employee asserts any such claims and any court, agency, arbitrator or
tribunal of competent jurisdiction shall find that the Employee is entitled to
any remedy against the Employer or PacifiCorp, then (i) if a monetary award is
made, the Employer, through PacifiCorp, will be entitled to set off the
Termination Payment (and the monetary value of any benefits provided under this
Agreement) against any such monetary award in diminution or total extinction
thereof and the Employee will repay any balance which may remain after applying
such set off to or at the direction of the Employer or (ii) if a non-monetary
award is made, the Employee will repay the Termination Payment (and the monetary
value of any benefits provided under this Agreement) to or at the direction of
the Employer in full.

16. Non-disparagement

The Employee shall not make any derogatory or disparaging, untrue or misleading
statement (verbally or in writing, whether directly or indirectly) to third
parties about the Employer, any of its Group Companies or its or their products
or services, officers, employees or shareholders and the Employer and PacifiCorp
shall make reasonable endeavours to ensure that neither it, nor any Group
Company and none of its or their officers or employees, shall make any such
comments about the Employee. Subject to clause 14 the Employee and the Employer
shall keep confidential and not disclose or reveal the terms of this Agreement
to any person other than the Employee’s, the Employer’s, and PacifiCorp’s
professional advisers, the Employer’s and Group Companies’ legal and management
personnel, the HM Revenue & Customs, the Internal Revenue Service or any
competent governmental agency or authority or otherwise as required by law and
it is agreed that any public statements or announcements that will be made by
either party concerning the termination of the Employee’s employment or the
Employee’s resignation from office shall be in the form of and consistent with
the statements made in Annex 4.

17. Confidentiality

Notwithstanding any other provision of this Agreement, the Employee will
continue to abide by any duty not to use or disclose any confidential
information or business secrets of the Employer or any of its Group Companies
(whether set out in the Employee’s contract of employment, at law or otherwise)
and the Employee confirms that he will abide by the confidentiality and
nondisclosure provisions related to the Employment Agreement on such provisions
shall continue to apply after the termination of the Employee’s employment with
PacifiCorp until the Termination Payment and 2006/2007 bonus have been paid in
full.

18. Restrictive Covenants

18.1   In consideration of the Termination Payment and the other benefits
provided under this Agreement, the Employee covenants with the Employer (for
itself and as trustee and agent for each other Group Company) that he shall not,
whether directly or indirectly, on his own behalf or on behalf of or in
conjunction with any other person, firm, company or other entity:

(a)

for the period of 12 months following the Termination Date, solicit or entice
away or endeavour to solicit or entice away from the Employer or any Group
Company, any person, firm, company or other entity who is or was, in the period
of 24 months immediately prior to the Termination Date, a client (of the
Employer or any Group Company) with whom the Employee had business dealings at
any time during the course of his employment in that period;

 

 

7


--------------------------------------------------------------------------------



(b)

for the period of 12 months following the Termination Date, have any business
dealings with any person, firm, company or other entity who is or was, in the
period of 24 months immediately prior to the Termination Date, a client (of the
Employer or any Group Company) with whom the Employee had business dealings
during the course of his employment in that period. Nothing in this clause 18(b)
shall prohibit the seeking or doing of business not in direct or indirect
competition with the business of the Employer or any Group Company;

(c)

for the period of 12 months following the Termination Date, solicit or entice
away or endeavour to solicit or entice away, any individual who is employed or
engaged by the Employer or any Group Company as a director or in a managerial
capacity, and with whom the Employee had any business dealings at any time
during the course of his employment in the period of 24 months immediately prior
to the Termination Date;

(d)

for the period of 12 months following the Termination Date, carry on, set-up, be
employed, engaged or interested in a business anywhere in Scotland, England,
Wales, Northern Ireland and the Isle of Man which is or is about to be in
competition with the business of the Employer or any Group Company as of the
Termination Date, including (but not limited to) the businesses of the companies
listed in Annex 3 or such other companies which carry on or are about to carry
on such business at the Termination Date. For avoidance of doubt, Employee shall
not be considered to be in breach of this clause 18.1 or of the Confidentiality,
Non-Competition and Non-Solicitation Agreement that is Attachment 1 to his
Employment Agreement by reason of becoming employed by or providing services in
the capacity of a consultant or independent contractor to PPM Energy, Inc.

The provisions of clause 18(d)) shall not at any time following the Termination
Date prevent the Employee from holding shares or other capital not amounting to
more than 3% of the total issued share capital of any company whether listed on
a recognised stock exchange or not and, in addition, shall not prohibit the
seeking or doing of business not of direct or indirect competition with the
business of the Employer or any Group Company.

18.2 The Employee will at the request and expense of the Employer or PacifiCorp
enter into a separate agreement with any Group Company that the Employer may
require under the terms of which he will agree to be bound by restrictions
corresponding to those contained in clause 18(a) to 18(d) inclusive (or such as
may be appropriate in the circumstances).

18.3 Nothing in this Section 18.3 is intended to diminish or supersede
Employee’s continuing obligations under the Confidentiality, Non-Competition and
Non-Solicitation Agreement that is Attachment 1 to Executive’s Employment
Agreement which Employee acknowledges and agrees remain in full force and
effect.

18.4 If upon a change of control of PacifiCorp at any time during the period of
12 months following the Termination Date the employment of the Remaining
Directors is terminated, the Employee shall be treated as being bound by the
obligations in clause 18.1 only to the extent that and on the same terms as the
Remaining Directors are bound by similar obligations and the provisions of
clause 18.1 as they shall apply to the Employee shall be deemed to have been
varied accordingly.

19. Resignation from directorships

The Employee agrees to resign without any claim for compensation from his
directorship of PacifiCorp by delivering a letter of resignation substantially
in the terms of the Annex 6 addressed to the directors of each company listed in
Annex 7.

 

 

8


--------------------------------------------------------------------------------



20. Return of property

Except as otherwise agreed in writing between the parties, on or before the
Termination Date, the Employee shall return to PacifiCorp’s premises all books,
documents, papers (including copies and computer listings), company credit and
charge cards, videos, materials, computer equipment, discs, tapes, swipe cards,
keys or other property of the Employer or other Group Company in the Employee’s
possession or under his control of or relating to the businesses of the Employer
or any of its Group Companies, or those of its or their customers, clients or
suppliers.

21. Assistance in litigation

Employee agrees to provide reasonable assistance in any litigation or legal
claims involving Employer or any Group Company in which his knowledge or
testimony may be reasonably necessary to assist the Employer or Group Company
member in its defense of such claim or litigation. Such assistance will be
provided by Employee without additional compensation during any period in which
he is receiving any pay or benefits under this Agreement except benefits
described in clause 10 shall not be considered. During other times, PacifiCorp
will pay the Employee for such assistance at a per diem rate that is consistent
with the Employee’s base salary at the time of termination. PacifiCorp will
reimburse the Employee for reasonable expenses incidental to his assistance
approved in advance by PacifiCorp and will reasonably accommodate the Employee’s
scheduling needs, including any employment obligations he may have.

22. Payment of legal expenses

PacifiCorp shall pay the Employee’s reasonable legal expenses incurred in
connection with the execution of this Agreement up to a maximum of $5,500, upon
submission of an invoice from the Employee’s legal advisers, addressed to the
Employee but marked payable by PacifiCorp. The Employee acknowledges that the
value of the expenses are included in compensation and applicable withholding
may be applied against any amounts payable to the Employee by PacifiCorp. If
PacifiCorp is unable to withhold from amounts payable to the Employee on a
timely basis, PacifiCorp may reduce the $5,500 allowance by the amount of the
withholding.

23. Status of the Agreement

The terms of this Agreement will cease to be “without prejudice” and “subject to
contract” upon receipt by the Employer of this Agreement signed by the Employee,
at which time the contract will be binding and in effect. This Agreement shall
be binding upon Employer, PacifiCorp and their respective successors and
assigns. Employer hereby guarantees the prompt payment when due of the payment
obligations of PacifiCorp under this Agreement, except as provided in Clause
10.2.

24. Governing law and jurisdiction

This Agreement shall be governed by and construed in accordance with the laws of
the United States and of Oregon. Any claims arising pursuant to the Release of
Claims Part I and Part II, shall be resolved exclusively by binding arbitration
as provided in Paragraph 10 of the Employment Agreement.

 

9


--------------------------------------------------------------------------------



EMPLOYEE:

 

 

PACIFICORP:


Signed

/s/ Michael J. Pittman

 

 


Signed

/s/ Andrew P. Haller

 

(Employee)

 

 

 

 


Date

09/25/05

 

 


Date

10/04/05


in the presence of:

 

 


in the presence of:


Signed

/s/ Darcy Norville

 

 


Signed

/s/ Tia Hughes

 

(Witness)

 

 

 

(Witness)


Name

Darcy Norville

 

 


Name

Tia Hughes

 

 

 

 

 

 

Address

888 SW 5th Ave.

Suite 1600

Portland, OR 97204


 

 

Address

825 NE Multnomah, Ste. 2000

Portland, OR 97232


Date

09/25/05



 

 

Date

10/04/05

EMPLOYER:



 

 

 

PacifiCorp Holdings, Inc.

 

 

 

 


Signed

R. James Stanley

 

 

 

 

 

(For and on behalf of the Employer)

 

 

 

 


Date

10/03/05

 

 

 

 


in the presence of

 

 

 


Signed

/s/ Charles Reynard

 

 

 

 

 

(Witness)

 

 

 

 


Name

Charles Reynard

 

 

 

 

 

 

 

 

 

 

Address

Scottish Power plc

Atlantic Quay

Glasgow



 

 

 

 

Date

10/03/05

 

 

 

 

 



10


--------------------------------------------------------------------------------



ANNEX 1

SCHEDULE OF AMOUNTS COMPRISED IN THE

TERMINATION PAYMENT AND OTHER AMOUNTS

Termination Payment Amount (Payable under Clause 4)

 

Base Salary (24 months, annualized)

 

$

690,000

Vehicle Allowance (24 months, annualized)

 

 

18,000

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

 

 

Total

 

$

708,000



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

Bonus (Clause 11) – Supersedes All Prior Agreements and Plans Concerning Bonus
and Severance Payments

8/12 x A percentage x $345,000

50% x $345,000

50% x $345,000

A percentage to be determined pursuant to annual incentive payment procedures

Services Allowance – Supersedes All Prior Agreements Concerning Like Amounts

Outplacement (Clause 13)

Not to exceed $10,000

Legal services (Clause 22)

Not to exceed $5,500

Healthcare (Clause 9.2) – Supersedes All Prior Agreements

Entitlement to 24 months healthcare coverage at the expense of PacifiCorp.

Retirement (Clause 10)

PacifiCorp Retirement Plan

PacifiCorp K Plus Employee Savings and Stock Ownership Plan

PacifiCorp Supplemental Executive Retirement Plan

PacifiCorp Compensation Reduction Plan

Equity Compensation (Clause 12) – Description of Status, not Additional Grants
or Awards

Scottish Power Executive Stock Option Plan: Options for 12,910 shares
exercisable at $24.40 per Share. Options for 22,632 Shares exercisable at $28.72
per Share.

PacifiCorp Stock Incentive Plan: Options for 25,520 Shares exercisable at $41.38
per Share.

Scottish Power plc Long Term Incentive Plan: Subject to determination of
percentage of Shares actually awarded and proration to Termination Date.



 

11


--------------------------------------------------------------------------------



ANNEX 2

SCHEDULE OF SHARE AWARD AND OPTION ENTITLEMENTS WITH

GRANT DATES TO BE ADDED

Scottish Power Executive Stock Option Plan

 

No. of Shares
Subject to Option

 

Grant Date

 

Exercise Price
per Share

 

Expiration



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

12,910

 

2003

 

$24.40

 

November 15, 2006

22,632

 

2004

 

$28.72

 

November 15, 2006

 

PacifiCorp Stock Incentive Plan

Options for 25,520 Shares at exercise price of $41.38 per Share.

Options expire November 15, 2008.

Scottish Power plc Long Term Incentive Plan

 

Performance Period
Ending

 

Maximum Number
of Shares

 

Exercise Fraction



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

March 31, 2006

 

7849

 

31/36

March 31, 2007

 

6904

 

19/36

March 31, 2008

 

5490

 

7/36

 

Remuneration Committee will determine the percentage of the Maximum Number of
Shares that will become subject to exercise, subject to proration. The Employee
will be entitled to exercise x/36 of the number of shares that are subject to
proration, where x is the number of complete calendar months of the Performance
Period that have elapsed as of the Termination Date.



 

12


--------------------------------------------------------------------------------



ANNEX 3

Any inquiry from a prospective employer or request for references will be
forwarded to one or more of the following persons for oral response: Terry
Hudgens; Judi Johansen; Ian Russell. No other person will respond without prior
approval of Employee.

Any response concerning termination of employment will inform that termination
was not precipitated by and did not involve issues of performance of duties or
implications of wrongdoing.

Employee must sign PacifiCorp’s standard form of Authorization of Release of
Information before any response will be given.



 

13


--------------------------------------------------------------------------------



ANNEX 4

The Company announces the resignation of [               ] as executive director
of the [                                                            ] of
Scottish Power with effect from today.

[                              ] has been an Executive Director of Scottish
Power since [date].

Following its decision to sell PacifiCorp the Company has undertaken a review of
its operating structure and functions and has announced a significant corporate
restructuring. This restructuring will lead to a number of changes to the Board
and senior management. [                              ] role as head of the
[                              ] will cease to exist.

Charles Miller Smith, Chairman of ScottishPower, said:

“We would like to thank [                              ] for his contribution to
the Company and for [specific achievements]. We are grateful for all he has done
since he became director of the [                              ] in
[                              ]. We wish [                              ] well
for the future.”

Commenting on his resignation, [  

] said:

“It is with regret that I leave Scottish Power at this time but in light of our
strategic decision to sell PacifiCorp and to change the shape and scale of the
group, which I fully support, there is no longer an obvious need for my role and
skills. I have enjoyed my time at the company, and I wish it well in the
future.”

Ian Russell, Chief Executive of ScottishPower commented:

“I want to thank [                ] for [specifics]. We believe that the
structural and organisational changes that we will be embarking on during this
next year are necessary to enable the Company to focus on the continued growth
and development of its UK operations and continued growth of PPM Energy in the
US. The Board and I are conscious of the impact these changes will have on many
colleagues including [                ] but we believe that it is the right way
forward for the Company.”



 

14


--------------------------------------------------------------------------------



ANNEX 5

British Energy plc

Berkshire Hathaway Inc.

MidAmerican Energy Holdings Company

Centrica plc

Innogy plc

Powergen plc

National Grid Transco

Scottish & Southern Energy plc

Electricite De France

Endesa

Ente Nazionale per l’Energia Elettrica SpA (ENEL)

E.On Energie AG

Iberdola

RWE

Aquila

Duke Energy

Portland General Electric

Southern Company

Texas Utilities

Xcel



 

15


--------------------------------------------------------------------------------



ANNEX 6

RESIGNATION AS A DIRECTOR

[Date]

The Directors of PacifiCorp

825 NE Multnomah

Portland, OR 97232

Gentlemen

I hereby resign as a Director of PacifiCorp (the Company) effective September 7,
2005 and confirm that I have no claim against the Company for any compensation
in relation to my resignation nor any other claim against the Company.

Very truly yours,

 

 

 

 

 


Michael J. Pittman

 

 





 

 

16


--------------------------------------------------------------------------------



ANNEX 7

 

PacifiCorp

 

825 NE Multnomah
Portland, OR 97232

 

 

17


--------------------------------------------------------------------------------



ANNEX 8 – NOTICE TO EMPLOYEE

Additional Information: To the extent that Employee’s termination of employment
may constitute a “group” termination, we may be required to provide you with
certain information including: (1) the job titles and ages of employees eligible
or selected for the program; and (2) the ages of employees either not eligible
or not selected. This information is set forth below:

JOB TITLES AND AGES OF OTHERS

SELECTED TO RECEIVE SEVERANCE:

Executive Director – Scottish Power PLC, for UK Unregulated Business. Age 53

Executive Director – Scottish Power PLC, for Regulated Business. Age 45

Group Communication Director. Age 46

JOB TITLES AND AGES OF OTHERS

NOT SELECTED TO RECEIVE SEVERANCE

No employees within the same decisional unit as Employee were selected for
termination and not offered severance.

 

18


--------------------------------------------------------------------------------